United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David J. Holdsworth, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1262
Issued: March 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 13, 2015 appellant, through counsel, filed a timely appeal of a November 19,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from the last merit decision, dated November 19, 2013, and the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 the Board lacks jurisdiction to review the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument, pursuant to 20 C.F.R. § 501.5(b). After exercising its
discretion pursuant to 20 C.F.R. § 501.5(a) the Board by an October 16, 2015 order, denied his request because his
contentions could adequately be addressed based on a review of the case record. Order Denying Request for Oral
Argument, Docket No. 15-1262 (issued October 16, 2015).

On appeal, counsel argues that in his most recent request for reconsideration, appellant
made a new legal argument regarding OWCP’s analysis of the medical evidence. He asserts that
appellant believed that he had sustained a consequential psychological condition and that OWCP
failed to adequately address or develop this issue.
FACTUAL HISTORY
On November 27, 2002 appellant, then a 39-year-old electronic technician, filed a
traumatic injury claim (Form CA-1) alleging that he was assaulted by a coworker on
November 19, 2002. He asserted that he had sustained injuries to his face, stomach, groin, and
right shoulder. Appellant also alleged that he sustained a submandible hematoma. He completed
a statement in which he notes that he asked a coworker to move by saying “excuse me” and the
coworker did not move. Appellant then tapped him on his shoulder with the papers in his hand
and stated “excuse me” again. His coworker turned and hit appellant in the stomach, shoulder,
and face. Appellant pushed him away and stated, “You don’t need to hit me, you know I was
standing right here.” His coworker became more aggressive striking appellant in the groin, face,
stomach, and shoulder. Appellant alleged that he felt that his coworker was very explosive and
unstable and that he felt that he could be assaulted again if he was near when his coworker
became startled or had a bad day.
In a report dated January 10, 2003, Dr. Seth R. Lewis, an internist, noted that appellant
sustained swelling and ecchymosis about the eye and beneath his chin following the
November 19, 2002 assault. He had previously diagnosed submandibular hematoma on
November 27, 2002. When Dr. Lewis treated appellant on December 13, 2002, he found that
appellant had developed a secondary infection of the hematoma and required surgical drainage.
Appellant was hospitalized from December 13 through 15, 2002 and returned to work on
January 6, 2003. Dr. Lewis opined that appellant’s hematoma and subsequent abscess were
directly related to the assault on November 19, 2002.
Dr. Lewis completed a report dated January 20, 2003, and found that appellant had
sustained a recurrence of infection of his hematoma on January 13, 2003 which required
additional hospitalization through January 18, 2003. He concluded that appellant could return to
work on January 27, 2003.
On February 3, 2003 OWCP accepted appellant’s claim for hematoma on the right side of
the neck and subsequent submental abscess. Appellant returned to full duty with no restrictions
by March 13, 2003. On December 3, 2003 OWCP authorized his request to repurchase leave
from January 6 through 30, 2003.
Counsel contacted OWCP on October 6, 2005 and requested additional benefits on behalf
of appellant. He alleged that appellant was entitled to past medical expenses, compensation for
total disability from December 2002 through September 2003, a schedule award, and had
developed a consequential emotional condition. Counsel again raises these issues on January 4
and October 12, 2006.
Dr. Richard A. Charlat, a Board-certified psychiatrist examined appellant on July 20,
2006 and reported that he was no longer able to work at the employing establishment due to a

2

November 2002 physical assault by a coworker which resulted in a three month hospitalization.
He further reported that appellant underwent open heart surgery. Dr. Charlat opined that
appellant was disabled due to the aggravated assault. He noted that appellant had experienced
recurrent episodes of major depression since he was 23. Further he had recurrent passive
suicidal ideation, and that he had a history of post-traumatic stress disorder (PTSD) because of
his assault in November 2002, as well as an extensive history of childhood physical abuse.
Appellant also reported a history of social anxiety disorder, generalized anxiety disorder, and
panic disorder with agoraphobia.
In a report dated August 28, 2006, Dr. Charlat opined that appellant had increased
understanding of how being traumatized by a coworker resulted in exacerbation of his
recollections of childhood abuse. He found that appellant continued to experience traumatic
nightmares of this event four out of seven days per week. Dr. Charlat diagnosed major
depression, PTSD, generalized anxiety disorder, panic disorder with agoraphobia, and social
anxiety disorder.
Appellant filed both a notice of recurrence of disability (Form CA-2a) and a notice of
occupational disease (Form CA-2) on November 19, 2008, alleging that he developed anxiety,
depression, and PTSD. He reported that he stopped work on June 27, 2004 and recovered
physically from the assault. Appellant alleged that he began to experience psychological
problems and requested to expand his claim.
In a letter dated March 13, 2009, counsel requested that OWCP address appellant’s claim
for medical expenses and emotional conditions. He submitted a report dated August 3, 2003
from Dr. James Milavetz, a Board-certified cardiologist, describing appellant’s history of
thoracic back pains since an assault six to seven months earlier. Dr. Milavetz diagnosed unstable
angina with moderate to severe ischemia in the left ventricle as well as L5-S1 disc problem with
flank pain.
Dr. Gary L. DeVries, a clinical psychologist, completed notes dated May 10, 2004
through September 6, 2006 addressing appellant’s symptoms of stress and depression.
Dr. Lewis completed a June 24, 2005 report in support of appellant’s claim for disability
retirement. He described appellant’s physical and emotional conditions including hypertension,
diabetes, coronary artery disease, obstructed sleep apnea, surgical gallbladder removal, and endstage osteoarthritis of the knees. Dr. Lewis found that appellant was depressed and had struggled
with mood disorder since the physical assault in 2002. He also noted that subsequent legal
proceedings had been stressful and worsened his mood disorder.
Dr. Charlat examined appellant on July 20, 2006 due to severe depression, panic attacks,
social anxiety, and PTSD. He attributed appellant’s PTSD to his assault and traumatic injury in
November 2002 as well as an extensive history of childhood physical abuse between the ages of
8 and 18 years old. Dr. Charlat noted that appellant reported recurrent daily traumatic
recollections of his physical injury, hypervigilance, and an exaggerated startle response. He
attributed appellant’s generalized anxiety disorder and panic disorder with agoraphobia to the
physical assault in November 2002.

3

Appellant was admitted to the hospital on October 4, 2008 for psychiatric inpatient
evaluation. Dr. Michael S. Roundy, a Board-certified psychiatrist, diagnosed PTSD marked by
severe irritability and limited insight.
Dr. Charlat examined appellant on October 8, 2008 and diagnosed major depression,
PTSD, generalized anxiety disorder, panic disorder with agoraphobia, and social anxiety
disorder. He provided medication.
Dr. Craig K. Swainer, a clinical psychologist, examined appellant on October 14, 2008.
He described appellant’s November 2002 employment incident as an assault by a coworker who
had worked in special forces in the military, resulting in severe facial injuries. Dr. Swainer
found that appellant had some difficulties with social anxiety and agoraphobia. He also reported
symptomatology associated with PTSD.
OWCP requested additional factual and medical evidence from appellant in support of his
claimed recurrence of disability on June 16, 2010. Counsel responded to this request on July 15,
2010 and argued the November 2002 assault was so unprovoked and violent that it caused PTSD.
He noted that appellant underwent heart surgery in 2003 and returned to light-duty work at the
employing establishment from October 2003 through the spring of 2004. Counsel alleged that
the employing establishment harassed appellant and refused his accommodation requests. He
described appellant’s treatment including a right total knee replacement in March 2006.
Appellant worked intermittently in the private sector from 2004 to December 2007.
Appellant submitted treatment notes from Dr. Lewis dated March 25, 2002 through
September 5, 2003. He reported chest pain on March 17, 2003 and attributed this condition to
stress at work as a result of initiating legal procedures against his boss and coworker. Appellant
reported right-sided flank pain on June 11 and 18, 2003. Dr. Lewis attributed appellant’s low
back pain to strain or muscle tear when appellant unloaded 60-pound items from his locker at
work three weeks previously.
By decision dated August 13, 2010, OWCP denied appellant’s claim for recurrence of
disability beginning June 24, 2004. It found insufficient medical evidence to establish a causal
relationship between his accepted employment injury and his claimed emotional condition, knee
conditions, spinal conditions, or heart condition.
On September 8, 2010 counsel requested an oral hearing from OWCP’s Branch of
Hearings and Review. The hearing was held on November 10, 2011. Appellant testified that his
heart attack was caused by the 2002 assault. He alleged that his assailant was a third-degree
black belt and special forces Marine who was 6’3” and weighed 275 pounds. Appellant stated
that he was hit so hard that it resulted in damage to his heart. He further alleged that the
employing establishment harassed him. Appellant indicated that he filed a separate occupational
disease claim (Form CA-2) regarding this aspect of his claim.
On December 14, 2011 counsel argued that OWCP should further develop appellant’s
claim by referral to an additional physician. He submitted a ruling from the Social Security
Administration (SSA) dated June 15, 2010 finding that appellant had onset of disability on
December 1, 2007. Appellant’s impairments were listed as morbid obesity, coronary artery

4

disease, coronary artery bypass graft, bilateral knee degenerative joint disease, bilateral total
joint arthroplasty, degenerative disc disease of the lumbar spine, diabetes mellitus, sleep apnea,
and depression.
By decision dated January 25, 2012, the OWCP hearing representative found that
appellant had not met his burden of proof to establish a recurrence of disability beginning
June 27, 2004. He noted that appellant’s occupational disease emotional condition claim would
not be addressed in this claim file, but in the file associated with his CA-2 form. The hearing
representative further noted that appellant claimed both a physical condition, a heart attack, and
psychiatric conditions due to the November 2002 assault. He reviewed the SSA decision and
determined that this decision did not establish entitlement to compensation under FECA. The
hearing representative concluded that none of the medical evidence was based on a complete and
accurate history or provided an opinion that appellant became disabled as a result of a workrelated heart condition or psychiatric condition.
On January 22, 2013 counsel requested reconsideration. He argued that in a note dated
August 3, 2002, Dr. Milavetz reported thoracic and back pain since the assault and that
Dr. Lewis attributed appellant’s mood disorder to the 2002 physical assault in his June 24, 2005
report. Counsel contended that the medical evidence from appellant’s attending physicians was
sufficient to require OWCP to further develop the medical evidence or to accept his claims.
Appellant submitted additional notes from Dr. Lewis dated September 22, 2003 through
June 22, 2005. Dr. Lewis noted on August 6, 2004 that appellant quit his job at the employing
establishment to reduce his stress. On January 15, 2003 appellant underwent an x-ray of his
sternum which was normal. He underwent a coronary artery bypass on August 4, 2003.
In a decision dated March 21, 2013, OWCP denied modification of the prior decision. It
found that the reports from Dr. Lewis were not based on a detailed and accurate factual
background, and attributed appellant’s emotional condition to the development of his claim,
which was not a compensable employment factor. OWCP determined that appellant had not
established a recurrence of total disability on or after June 2004.
Counsel again requested reconsideration on September 14, 2013. He argued that
appellant had obtained the necessary medical evidence to establish a causal connection between
appellant’s 2002 employment incident and his physical and psychological injuries. Counsel
submitted two additional medical reports to establish causal relationship between the assault and
the diagnosed conditions.
Dr. Tricia Ferrin, an osteopath, completed an undated report and noted treating appellant
since 2008. She diagnosed PTSD. Dr. Ferrin opined that most of appellant’s problems started
after he had difficulties at work. She indicated that appellant had struggled with depression and
anxiety following trauma at work.
Dr. Dennis E. Ahern, a clinical psychologist, completed a report on April 16, 2013. He
noted that appellant was assaulted on November 19, 2002 by a coworker resulting in physical
and psychological problems. Dr. Ahern first treated appellant on October 30, 2009 and
diagnosed PTSD. He opined that the original trauma was still affecting appellant with

5

flashbacks, dreams, hypervigilance, and avoidance of related situations. Dr. Ahern found that
appellant had grown increasingly depressed, developed a generalized anxiety disorder, and
developed increasing agoraphobia. He concluded, “In my opinion, the PTSD symptoms are
causally related to the assault in 2002 and the aftermath within the workplace, in that he would
not have developed PTSD without that set of stressors.” Dr. Ahern indicated that appellant had
continuing disability due to this condition.
By decision dated November 19, 2013, OWCP denied modification of its prior decisions.
It reviewed the reports from Drs. Ahern and Ferrin and found that these reports lacked a
complete factual background as there was no discussion of appellant’s psychological state prior
to the assault including physical abuse as a child, an episode of major depression, and an
allegation of harassment at the employing establishment. OWCP concluded that the evidence of
record was insufficient to support a psychological condition causally related to appellant’s
November 19, 2002 employment injury. Thus appellant did not meet his burden of proof to
establish a recurrence of disability as the accepted physical conditions had long since resolved.
Appellant again requested reconsideration through a form dated November 15, 2014 and
received by OWCP on November 17, 2014. Counsel argued that appellant experienced physical
and psychological fallout from the November 19, 2002 assault. He requested compensation for
medical expenses and lost work time. Counsel argued that appellant became totally disabled in
2004 and was forced to resign in June 2004. He alleged that appellant’s physical and
psychological conditions resulting from the 2002 work incident rendered him incapable of any
employment. Counsel alleged that appellant had a work-related heart condition as well as a
psychiatric condition. He disagreed with OWCP’s assessment of the medical evidence submitted
by Drs. Ferrin and Ahern as lacking a complete factual and medical background, and failing to
distinguish other causes of appellant’s psychological conditions. Counsel opined that OWCP
should view the medical evidence as meeting appellant’s burden of proof to either accept or to
further develop his emotional condition claim.
By decision dated November 19, 2014, OWCP declined to reopen appellant’s claim for
consideration of the merits. It noted that appellant argued that it had not properly considered the
medical evidence, but found that the evidence did not support that OWCP had erroneously
applied or interpreted a point of law.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b)(3) of the Code of Federal Regulations provides that a claimant may obtain
review of the merits of the claim by submitting in writing an application for reconsideration
which sets forth arguments or evidence and shows that OWCP erroneously applied or interpreted
a specific point of law; or advances a new relevant legal argument not previously considered by
OWCP; or includes relevant and pertinent new evidence not previously considered by OWCP.4
3

Supra note 1 at § 8128(a).

4

20 C.F.R. § 10.606(b)(3).

6

Section 10.608 of OWCP’s regulations provides that when a request for reconsideration is
timely, but does meet at least one of these three requirements, OWCP will deny the application
for review without reopening the case for a review on the merits.5 Section 10.607(a) of OWCP’s
regulations provides that to be considered timely an application for reconsideration must be
received by OWCP within one year of the date of OWCP’s merit decision for which review is
sought.6
ANALYSIS
The Board finds that OWCP properly declined to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a).
The issue on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3) requiring OWCP to reopen the case for consideration of the merits of the claim.
He filed a timely request for reconsideration on November 17, 2014 from the November 19,
2013 denial of modification. With his request, appellant did not submit any additional evidence
and did not show that OWCP erroneously applied or interpreted a specific point of law or
advance a new legal argument.
Counsel again argued that appellant experienced physical and psychological injuries from
the November 19, 2002 assault. This is not a new argument as counsel has alleged physical and
psychological injuries beginning in 2005. He alleged that appellant’s physical and psychological
conditions resulting from the 2002 employment incident rendered him incapable of any
employment. Counsel further alleged that appellant had sustained an employment-related heart
condition as well as a psychiatric condition. These are also not new arguments as the OWCP
hearing representative addressed these claims in the January 25, 2012 decision. As these
arguments were considered by OWCP in each previous decision, the arguments cannot be
considered new and are insufficient to require OWCP to reopen appellant’s claim for
consideration of the merits in accordance with section 10.606(b)(3) of OWCP regulations. The
Board has held that material which is duplicative of that already contained in the case record
does not constitute a basis for reopening a case.7 Furthermore, where the legal argument
presented has no basis in fact or precedent, OWCP is not required to reopen the case for merit
review.8
Counsel further argued that OWCP did not properly assess the medical evidence
submitted by Drs. Ferrin and Ahern. He alleged that the physicians provided a proper factual
and medical background and that OWCP should view the medical evidence as meeting
appellant’s burden of proof to either accept or to further develop his emotional condition claim.
The Board also finds that the essence of this argument is duplicative. Counsel asserted that these
5

Id. at § 10.608.

6

Id. at § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4
(October 2011).
7

P.O., Docket No. 14-1675 (issued December 3, 2015). See Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

8

Id. See also Norman W. Hanson, 40 ECAB 1160 (1989).

7

reports were sufficient to meet appellant’s burden of proof in his September 14, 2013 request for
reconsideration. His disagreement with OWCP’s determination regarding these reports is not
sufficient to require OWCP to reopen appellant’s claim for consideration of the merits.
Accordingly, as appellant’s request for reconsideration did not meet the requirements for
reopening his case, the Board finds that OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under 5
U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

